UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4870
DARONE LAMONT CRAWFORD,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 Terry L. Wooten, District Judge.
                           (CR-02-276-4)

                      Submitted: July 10, 2003

                      Decided: July 16, 2003

  Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Hervery B.O. Young, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Rose Mary Parham, Assistant United
States Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. CRAWFORD
                             OPINION

PER CURIAM:

   Darone Lamont Crawford appeals from his convictions and 244-
month sentence following a guilty plea to Hobbs Act robbery and
unlawfully using a firearm during a crime of violence. Crawford’s
counsel has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), in which he raises two issues: whether the court abused
its discretion by granting an upward departure without a motion from
the Government and whether the presentence report was improperly
amended after no objections were made to the original report. Finding
no reversible error, we affirm.

   After Crawford’s guilty plea, the presentence report ("PSR") was
prepared and indicated that there was no information warranting a
departure. No objections were tendered by either the Government or
Crawford. At the initial sentence hearing, the Government mentioned
that Application Note 5 of U.S. Sentencing Guidelines Manual
§ 2B3.1 (2002) might apply to warrant an upward departure. The dis-
trict court continued the sentencing hearing. The probation officer
revised the PSR to state that an upward departure might be warranted.
At the second sentencing hearing, the court departed upward based on
§ 2B3.1, comment. (n.5).

   Crawford first contends that the district court erred in departing
upward without an express motion by the Government. However, the
court may depart on grounds not identified by either the PSR or the
parties, so long as proper notice is given. See Fed. R. Crim. P. 32(h).
Because the parties had nearly two months to file any objections, we
find that the notice was reasonable, and the district court did not err
in departing upward on its own motion.

   Second, Crawford asserts that the probation officer was not permit-
ted to amend the PSR after the time for objections had passed.
Because the parties had a reasonable time to respond to any amend-
ments, we find no error.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
                      UNITED STATES v. CRAWFORD                        3
fore affirm Crawford’s convictions and sentence. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            AFFIRMED